CROCKETT, Justice
(dissenting):
I do not join with my colleagues of the majority in adhering to what impresses me as unnecessarily strict and literal interpretation of the statutes. Perhaps partly out of my desire as to what the law ought to be, and partly out of my view as to the general purpose of our statutes on judicial reform, I would prefer to take the view adopted by the plaintiffs and their advocates : that inasmuch as there was a *293known vacancy in the district judgeship, and that the vacancy was known to exist before the filing time (during the month of June 1972) and thus long before the next general election (November 7, 1972), the general intent and purpose of the act would be carried out by permitting them to file and the public be allowed to vote upon them in that election.
One of the most fundamental rules of statutory construction is that they should be looked at as a whole, in the light of their general purpose, and should be so interpreted and applied as to accomplish that objective.1 Further, in order to give a statute the implementation which will fulfill its purpose, the underlying reason and intention should sometimes prevail over technically applied literalness.2
It has seemed to me that the genera! purpose of our judicial reform statutes including those applicable here was not to convert to a completely appointive system. I cannot believe that either the legislature which enacted the present law, or the people who authorized a change in the “method of election” by the constitutional amendment had any intention that the judiciary should become any “closed shop” through a practically exclusive appointing process. The objective was to provide for an appointment in the event of vacancy, on an interim basis, and yet to preserve to the public the opportunity of voting upon the judgeship at the earliest opportunity.
The proposition just stated was taken cognizance of in this act in Section 20-1-7.7, U.C.A.19S3, which provides that any judge who holds office under such an appointment shall hold only “ . . . until he or his successor is elected and qualified, which election shall take place at the general election next succeeding the appointment. ...” This leaves the way open for any qualified person to aspire to the job, for friends or supporters to encourage him to do so, and most important, it gives the people the opportunity to express their will in the selection of their judge on the nonpartisan separate election at the earliest practicable opportunity.
However, there is a difficulty which looks in the other direction, toward creating an appointive system, if we look at one portion of the next preceding section, 20-l-7.6(d). It provides that a person serving under such an appointment “shall serve for the unexpired term of his predecessor in office or shall serve for the full term of office provided by law in case the appointment is to fill a vacancy in the office of a justice or judge whose term has expired or *294[for] . . . a-new judicial.office.” It will be noted-that a literal application of that language would have the effect of filling such an office by a completely and undeniably appointive procedure, and of preventing any vote by the people to approve or disapprove during the entire succeeding term (six years for district judges, ten years' for Supreme Court justices). In contrast to this, if Sec. 20-1-7.7 is literally applied, the appointee could serve only until the next general election, (about 22 months). There is no way he could by virtue of the appointment serve “the entire succeeding term” as stated in Sec. 20-1-7.-6(d) quoted above. In regard to this statement I concede two things: (1) that the problem is not now confronted in this case; and (2) that it only presents one part of the statute which would be considered if and when such problem does arise. But we should act in awareness that under the majority interpretation there results eppfusion in procedure which, together with the question of void for vagueness, can and should be avoided, by reverting to the basic election procedure advocated by plaintiffs.
1 The following observations are submitted as forming a legitimate part of the reasoning and intent underlying and supportive of the admittedly somewhat liberal, and practical application I would give the statutes to carry out their purpose. .The right to choose and elect public officials is a principle foundational to our form of state government as planned and set forth in our state constitution;3 and it should be. neither distorted, destroyed nor surrendered except upon a clear and unequivocal -mandate of the people knowingly declared.
I have the most profound convictions of which I am capable on these propositions: that uncontrolled power, not answerable to the people, tends to become arrogant of. its own limitations and to feed on its own power. The application of this statute as does the majority, tends toward the removal of the judiciary from the people and their controls of government through democratic processes and toward the ever growing insulation of the power of government from the control of the people. On the contrary, the permitting of the plaintiffs to file and allowing the people to vote thereon would accomplish what I regard as the highly desirable and salutary •objectives of harmonizing with the general purpose of the judicial reform statutes and of permitting the democratic processes to operate in accordance with that purpose and the general plan of our state government. • ,;-:-

. See Sutherland, Statutory Construction, See. 5002 (3d Ed. 1943).


. Sec Norville v. State Tax Commission, 98 Utah 170, 97 P.2d 937, 126 A.L.R. 1318, quoting Sutherland on Statutory Construction to this effect.


. See statement in State v. Jones, 17 Utali 2d 190, 407 P.2d 571, and authorities therein cited.